DETAILED ACTION
Response to Amendment
The applicant’s amendment filed 4/29/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9-11, 13, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasaki et al (US 2017/0307163 A1).
In regard to claim 1, Nagasaki et al disclose a lighting device that provides a secondary light with high luminance, comprising: 
a light emitting unit (11) with a light source and with an exit opening, the light emitting unit being configured to provide primary light along a beam path (31); and 
a light conversion element (50) with a front side arranged in the beam path, the light conversion element being configured to, in response to the primary light, to emit the secondary light, the secondary light having a wavelength and/or wavelength range that differs from the primary light, wherein the light conversion element comprises a material that emits the secondary light via one or more of scattering, absorption, and/or conversion, 
(region defined by 31) where the front side is illuminated with the primary light, a primary light emitting surface (region defined by particles 27 which only diffusely reflect light—this first surface extends beyond the primary light receiving surface has the region surrounding this region will emit un-converted light through dynamic light scattering) that is formed when the front side is illuminated with the primary light, and a secondary light emitting surface (201 and 203) within which the front side emits the secondary light, and that light of the same wavelength as the wavelength of the primary light is emitted from the primary light emitting surface (either particles 27 reflect them or particles in 203 dynamically scatter them), and wherein the primary light emitting surface is larger than the primary light receiving surface (as defined, this emitting area is larger than the receiving area). (Figure 1; see at least [0016]-[0024])

In regard to claim 3, Nagasaki et al disclose that the secondary light emitting surface emits light of a longer wavelength than the wavelength of the primary light, and wherein the secondary light emitting surface is larger than the primary light emitting surface. (See [0017]—the laser is a blue light and is down converted.)

In regard to claim 9, Nagasaki et al disclose that the light emitting unit further comprises an optical element (12) or an optical component between the light source and the light conversion element. (Figure 1; see [0016])

In regard to claim 10, Nagasaki et al disclose that the optical element or optical component comprises a lens configured to bundle the primary light on the primary light receiving surface. (Figure 1; see [0016]—last line recites a lens)

In regard to claim 11, Nagasaki et al disclose that the light emitting unit further comprises a light guide (the lens of is a light guide under BRI) configured to emit the primary light on the primary light receiving surface. (Figure 1; see [0016]—last line recites a lens)

In regard to claim 13, Nagasaki et al disclose that a base body having a cooling element (21) on one side and the light conversion element at an opposite side. (Figure 1; see [0016])

In regard to claim 21, Nagasaki et al disclose that the primary light emitting surface and/or the secondary light emitting surface comprises an entire area of the front side. (Figure 1; see [0016])



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4-8, 14, 16-20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaki et al (US 2017/0307163 A1).
In regard to claim 4 and 5, Nagasaki et al fail to disclose that the light conversion element comprises a ratio of a diameter of the primary light receiving surface to a thickness of the light conversion element of 2:1 or less, as recited in claim 4, and more narrowly that the light conversion element comprises a ratio of a diameter of the primary light receiving surface to a thickness of the light conversion element of 1:4 or less, as recited in claim 5.
However, this is routine optimization, and where balancing the needs of improved chromaticity and device profile, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the thickness of the light conversion layer of Nagasaki et al in order to optimize the laser light source’s resulting chromaticity while managing the space requirements of the device.

In regard to claim 6, Nagasaki et al fail to disclose a luminance of the secondary light that is at least 1000 cd/mm2.
However, the prior art of question is that of automotive lighting, and where the prior art already teaches down converted blue light to generate white light, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the brightness of the second light of Nagasaki et al in order to ensure good chromaticity of 

In regard to claim 7, Nagasaki et al disclose that the light emitting unit is configured so that the primary light is blue primary light and the light conversion element is configured so that the secondary light is white secondary light. (See [0017])
Nagasaki et al fail to disclose that the blue light specifically has a wavelength of 450 ± 10 nm.
However, blue light is generally regarded as wavelengths of visible light in a range of about 380nm to 500nm. Where this is an optimization which impacts chromaticity, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the wavelength of the blue primary light of Nagasaki et al in order to optimize the resulting chromaticity.

In regard to claim 8, Nagasaki et al disclose that the light source comprises a diode laser. (See [0016] and [0017])
 Nagasaki et al fail to disclose that the laser power in a range selected from a group consisting of between 0.1 to 100 watts, between 0.1 to 100 watts, and between 5 to 8 watts.
However, as already stated, regulations control the requirements and limits for automotive lighting, and thus it would have been obvious to one of ordinary skill in the Nagasaki et al in order to ensure a resulting light that complies with automotive illumination regulation.

In regard to claim 14, Nagasaki et al fail to disclose a reflector on the opposite side and the cooling element on the reflector.
However, reflectors a notoriously old and well-known, and thus it would have been obvious to one of ordinary skill in the art at the time of filing to install a reflector directly under the wavelength conversion layer of Nagasaki et al in order to improve optical efficiency. 

In regard to claim 16-18, Nagasaki et al disclose a lighting device that provides a secondary light with high luminance, comprising: 
a light emitting unit (11) with a light source and with an exit opening, the light emitting unit being configured to provide primary light along a beam path (31); and 
a light conversion element (50) with a front side arranged in the beam path, the light conversion element being configured to, in response to the primary light, to emit the secondary light, the secondary light having a wavelength and/or wavelength range that differs from the primary light, wherein the light conversion element comprises a material that emits the secondary light via one or more of scattering, absorption, and/or conversion, 
wherein the front side has a primary light receiving surface (region defined by 31) where the front side is illuminated with the primary light, a (region defined by particles 27 which only diffusely reflect light—this first surface extends beyond the primary light receiving surface has the region surrounding this region will emit un-converted light through dynamic light scattering) that is formed when the front side is illuminated with the primary light, and a secondary light emitting surface (201 and 203) within which the front side emits the secondary light. (Figure 1; see at least [0016]-[0024])
Furthermore, Nagasaki et al disclose that the light emitting unit is arranged so that the primary light is irradiated onto the light conversion element along an optical axis that has an angle.
Nagasaki et al fail to disclose that the angle is greater than 45 degrees with respect to either a normal-line axis of the light conversion element or an axis of the secondary light, as recited in claim 16, that the angle is greater than 60 degrees, as recited in claim 17, or that the light emitting unit is arranged so that the primary light has a range of scatter around the optical axis of ±5 degrees.
However, incident and emission angles are apparatus dependent, and depending on the arrangement of light sources, conversion layers, and projection optics, as well as electronic and housing elements, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the incident and emission angles of the lights of Nagasaki et al in order to comply with the tolerances of the lamp assembly and to optimize resulting light flux and chromaticity.

Nagasaki et al fail to disclose the primary light emitting surface is larger by a factor of 1.1 or more than the primary light receiving surface.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the dimensions of the conversion layer of Nagasaki et al such that the primary light emitting surface is larger than the light receiving surface in order to optimize the resulting chromaticity.

In regard to claim 20, Nagasaki et al disclose a lighting device that provides a secondary light with high luminance, comprising: 
a light emitting unit (11) with a light source and with an exit opening, the light emitting unit being configured to provide primary light along a beam path (31); and 
a light conversion element (50) with a front side arranged in the beam path, the light conversion element being configured to, in response to the primary light, to emit the secondary light, the secondary light having a wavelength and/or wavelength range that differs from the primary light, wherein the light conversion element comprises a material that emits the secondary light via one or more of scattering, absorption, and/or conversion, 
wherein the front side has a primary light receiving surface (region defined by 31) where the front side is illuminated with the primary light, a primary light emitting surface (region defined by particles 27 which only diffusely reflect light—this first surface extends beyond the primary light receiving surface has the region surrounding this region will emit un-converted light through dynamic light scattering) that is formed when the front side is illuminated with the primary light, and a secondary light emitting surface (201 and 203) within which the front side emits the secondary light. (Figure 1; see at least [0016]-[0024])
Nagasaki et al fail to disclose the secondary light emitting surface is larger than the primary light receiving surface (this is depicted, but not explicitly stated).
However, it would have been obvious to one of ordinary skill in the art at the time of filing to provide a larger secondary light emitting surface than a primary light receiving surface in the laser light source of Nagasaki et al in order to optimize the resulting chromaticity of the light.

In regard to claim 22, Nagasaki et al fail to disclose that the secondary light, in a hot operating state of the lighting device, lies in an ECE range.
However, as best understood, this claim is directed to an optimization, and it would have been obvious to one of ordinary skill in the art at the time of filing to limit the secondary light to an ECE range in the laser light source of Nagasaki et al in order to improve chromaticity and to optimize the life of the wavelength conversion layer.

In regard to claim 23, Nagasaki et al fail to disclose that the primary light receiving surface comprises a size and wherein said size is 1 mm2 or less.
However, the court as established that changes in size, shape, and proportion are obvious is there is nothing to distinguish the claims over the prior art, and if there is any obvious reason to modify the prior art (see MPEP 2144.04 IV), and in the instant .

Claim 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaki et al (US 2017/0307163 A1) in view of Li et al (US 10,222,019 B1).
In regard to claim 12, Nagasaki et al fail to disclose that the light source comprises a plurality of light sources that are combined in the light guide to reduce a size of the primary light receiving surface.
Li et al teach that the light source comprises a plurality of light sources (22) that are combined in the light guide (14) to reduce a size of the primary light receiving surface (using smaller light sources, with a shared focus, naturally reduces the size of the light receiving surface). (Figure 1; see at least Col 2 Lines 7-30)
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the single laser diode of Nagasaki et al with the plurality of laser diodes of Li et al in order to improve power management, reduce heat production, and improve overall efficiency.

In regard to claim 15, Nagasaki et al fail to disclose secondary optics downstream of the light conversion element that captures the secondary light.
Li et al teach secondary optics (20) downstream of the light conversion element that captures the secondary light. (Figure 1; see at least Col 2 Lines 7-30)
Li et al into the light module of Nagasaki et al in order to shape the resulting light beam for road use.

Response to Arguments
Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive. 
In regard to claim 1, the applicant’s arguments are directed to Nagasaki et al being silent on the limitation of “the primary light emitting surface is larger than the primary light receiving surface”. While the Examiner agrees that the reference is silent on this feature, the Examiner rightfully argues that this is an inherent feature. The photons that strike the incident area will not only convert due to the phosphor, but will chaotically scatter—through dynamic light scattering, the photons that are not converted change trajectory through the medium and eventually emit in a region outside that of the incident area, and thus the emission area will inherently be greater than the incident area.
In regard to claim 16, the Examiner agrees that the prior fails to teach the limitation of “the light emitting unit is arranged so that the primary light is irradiated onto the light conversion element along an optical axis that has an angle greater than 45 degrees with respect to either a normal-line axis of the light conversion element or an axis of the secondary light.” However, prior to amendment, this angle was 30 degrees, and the dependent claim puts further limits on this angle. Is this critical? The fact that the claim was 30 degrees and is now 45 degrees suggests that this is not a critical 
Finally, in regard to claim 20, the Examiner agrees that the reference does not teach that “the secondary light emitting surface is larger than the primary light receiving surface.” Figure 1 from the reference is reproduced here:

    PNG
    media_image1.png
    407
    476
    media_image1.png
    Greyscale

The applicant appears to argue in regard to claim 1 that the area of emission of the first wavelength limited to the region of the incident area—here, it seems that they argue that the area emitting the first wavelength could be larger than the emission area of the second. These arguments are mutually exclusive. Clearly, the surface area of region 202, around the whole region, is larger than the emission area of the first .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.E.D/           Examiner, Art Unit 2875          


/JONG-SUK (JAMES) LEE/           Supervisory Patent Examiner, Art Unit 2875